Citation Nr: 0700872	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
and schizoaffective disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PSTD).

4.  Entitlement to service connection for PTSD.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1978 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for sleep 
apnea and PTSD, as well as whether new and material evidence 
has been submitted to reopen claims of entitlement to service 
connection for an acquired psychiatric disorder and for 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 decision, the Board denied service 
connection for PTSD.

2.  The evidence received since the July 2003 decision is 
relevant and probative of the issue at hand.  

CONCLUSIONS OF LAW

1.  The July 2003 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, no further development is 
required to comply with the notice or duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)], or the regulations implementing it.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

As noted above, the Board denied the veteran's claim of 
entitlement to service connection for PTSD in July 2003.  The 
Board noted that the veteran's service medical records did 
not reveal any complaint, diagnosis or symptomatology of a 
psychiatric disorder.  The Board also indicated that the 
evidence did not include a diagnosis of PTSD.  

Evidence received since the Board's July 2003 decision 
includes VA treatment records.  An October 2005 record 
indicates an assessment of PSTD, among other diagnoses.  
Based upon the reasons for the prior denial, the absence of a 
diagnosis of PTSD, this evidence is new and material.  
Specifically, the evidence cures one of the evidentiary 
defects that had previously existed.  Therefore, the claim is 
reopened.  


ORDER

The veteran's petition to reopen the claim of entitlement to 
service connection for PTSD is granted.


REMAND

The VA treatment records associated with the veteran's claims 
file contain references to the veteran's receipt of income 
from the Social Security Administration.  The reason for the 
veteran's receipt of income from SSA is unclear.  As records 
supportive of the veteran's claims might be in the possession 
of the SSA, the RO should obtain any records pertaining to 
the veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.

The veteran is notified that if she has any evidence 
pertaining to her claims which was not previously submitted 
to VA, she should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

The AOJ should obtain a copy of the SSA's 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWRARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


